DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
Claims 1-8, 10-14, 16-18, and 33-46 are currently under consideration.  The Office acknowledges the amendments to claim 1, as well as the cancellation of claims 19-32, and the addition of new claims 33-46.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
s 31-44 have been renumbered 33-46.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darren Jiron on 30 December 2021.

The application has been amended as follows:

	Per the claim objections supra, misnumbered claims 31-44 have been renumbered 33-46.  Renumbered claims 34-38 now depend upon renumbered claim 33, while renumbered claim 39 is amended to depend upon renumbered claim 38 (as detailed infra), renumbered claims 41-43 depend upon renumbered claim 40, and renumbered claims 44-46 depend upon renumbered claim 43.

	In claim 3, line 1: “the member” has been changed to --the arched member--.
In claim 4, line 4: “the member” has been changed to --the arched member--.
In claim 5, line 1: “the member” has been changed to --the arched member--.
In claim 6, line 2: “the member” has been changed to --the arched member--.
arched member--.
In claim 8, line 2: “the member” has been changed to --the arched member--.
In claim 11, line 3: “the depositing device” has been changed to --the device--.
In claim 14, line 1: “the member” has been changed to --the arched member--.
In claim 17, line 2: “the member” has been changed to --the arched member--.
In renumbered claim 33, line 6: “the arched member” has been changed to --the flexible arched member--.
In renumbered claim 39, line 1: “the conception aid of claim 31” has been changed to --the conception aid of claim 38--.
In renumbered claim 40, line 4: “the platform” has been changed to --the semen-collecting platform--.
In renumbered claim 40, lines 13-14: “the platform” has been changed to --the semen-collecting platform--.
In renumbered claim 45, line 2: “the at least one pocket” has been changed to –the flexible pocket structure--.

Allowable Subject Matter
Claims 1-8, 10-14, 16-18, and 33-46 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-8, 10-14, and 16-18, none of the prior art of record teaches or reasonably suggests such a conception aid with a platform and a pocket for collecting semen, wherein an arched member extends from the platform and guides a penis or device over the arched member towards the platform when the conception aid is positioned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791